Citation Nr: 0918134	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  07-38 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel







INTRODUCTION

The Veteran served on active duty from December 1968 to 
September 1972.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.


FINDING OF FACT

The Veteran does not have PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met. 38 U.S.C.A.  § 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2007).  In general, service connection 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R.  § 3.304(f).  The diagnosis of PTSD 
must comply with the criteria set forth in the Diagnostic and 
Statistical Manual of Mental Disorders, 4th edition, of the 
American Psychiatric Association (DSM-IV). Id., see also 38 
C.F.R. § 4.125(a) (2008).

The Veteran's service treatment records are absent for any 
complaints of or treatment for symptoms of PTSD. 

In February 2006, the Veteran underwent examination regarding 
his claimed PTSD.  The examiner indicated that he had 
reviewed the Veteran's claims file in conjunction with the 
examination and commented in his report as to specific 
content in the claims file, including the Veteran's DD 214.

The VA examination report revealed a list of DSM IV 
diagnoses.  With respect to Axis I, the examiner stated that 
he was "inclined to not find the veteran to currently have a 
diagnosis of posttraumatic stress disorder.  He may have had 
posttraumatic stress disorder at an earlier point in his 
life, although, that was difficult to assess due to some of 
his difficulties recalling, and the veteran did manifest a 
depressive episode based on his statements that it may have 
been episodic.  There was no diagnosis for Axis II.  The 
examiner included an Axis III diagnosis of the Veteran's 
hypertension, erectile dysfunction, and prostatic 
hypertrophy.  An Axis IV diagnosis revealed the Veteran's 
retirement would require some adjustment but that he appeared 
to have good family support.  The Veteran also had an Axis V 
diagnosis of a Global Assessment of Functioning (GAF) of 65.

In the VA examination report, the examiner gave a fully 
detailed rationale of his conclusion that the Veteran does 
not currently have PTSD.  The examiner noted that the Veteran 
had a relatively normal childhood and was able to maintain 
continuous employment, without gaps, for 27 years.  The 
Veteran is still married with two adopted children.  While 
the Veteran has had some struggles with depression, his adult 
life has been reasonably functional.  

In assessing for PTSD, the examiner indicated that the 
Veteran may be borderline for PTSD.  However, the examiner 
noted that the Veteran had only two manifestations of 
reexperiencing, one of which was his once-a-month nightmares, 
considered sub-clinical.  The Veteran had only very 
infrequent issues with anxiety, which the examiner considered 
sub-clinical.

The Board notes that the Veteran has alleged his February 
2006 examination was inadequate.  In his substantive appeal 
from December 2007, the Veteran stated he "believe[d] [he] 
deserved a new exam because the Prescott VA examiner denied a 
diagnosis of PTSD because he dwelt on early childhood 
(normal)."  

Aside from disagreeing with the conclusions of the February 
2006 examiner, the Veteran does not allege an inadequate 
examination which requires remand.  
There is nothing in the eight page, single-spaced, report to 
indicate that the examination was not comprehensive.  
Importantly, there is very little in the post-service 
treatment records that would support the claim that the 
Veteran currently has PTSD, which only provides additional 
support to the findings of the February 2006 examiner. 

Thus, the Board will not remand the claim for a new VA 
examination and finds the February 2006 examination to be 
adequate.  Not only has the VA examiner reviewed the 
Veteran's service treatment records and the claims file in 
total, he has also provided a detailed rationale for his 
opinions.

Also of record are reports from Dr. "P.S."  None of these 
records indicate a diagnosis of PTSD.  Indeed, a note from 
December 2004 indicated that the Veteran inquired into 
whether he has some PTSD which may have caused some of his 
dysthymia.  However, the note also indicated that the Veteran 
eats and sleeps well.  This report is probative evidence 
against the Veteran's claim as it shows he does not have a 
current diagnosis for PTSD.

Simply stated, the Board has reviewed the medical evidence in 
detail and finds that the service and post-service medical 
records, overall, provide evidence against the Veteran's 
claim that he has PTSD at this time.  Even though there are 
indications of PTSD symptoms in the record, the Board finds 
that the best medical evidence in this case provides evidence 
against the claim that the Veteran currently has PTSD at this 
time.  

As discussed above, entitlement to service connection for 
disease or injury is limited to cases in which such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110.  
Without a diagnosis of PTSD, service connection cannot be 
granted for this disability. See 38 C.F.R. § 3.304(f).  
Hence, in the absence of proof of a present disability there 
can be no valid claim for service connection.  Gilpin v. 
West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).

In sum, the preponderance of evidence of record is against 
the veteran's claim for entitlement to service connection for 
PTSD.  As such, the claim for entitlement to service 
connection for PTSD must be denied.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2007).

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the bulk of the VCAA duty to notify was satisfied prior 
to the initial RO adjudication.  This was accomplished by way 
of a letter sent to the Veteran in February 2005 that fully 
addressed all three notice elements.  The letter was sent 
prior to the initial RO decision regarding the Veteran's 
claim for service connection for PTSD.  This letter informed 
the Veteran of what evidence was required to substantiate the 
claim and of the Veteran's and VA's respective duties for 
obtaining evidence.

The duty to notify, as to assignment of disability ratings 
and effective dates as addressed by Dingess, was not 
completely satisfied prior to the initial unfavorable 
decision on that claim by the RO.  Under such circumstances, 
VA's duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the RO's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the RO); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
statement of the case or supplemental statement of the case, 
is sufficient to cure a timing defect).

In this case, the VCAA duty to notify with regard to 
assignment of disability ratings and effective dates was 
satisfied subsequent to the initial RO decision by way of a 
letter sent to the Veteran in November 2008.  The letter 
informed the Veteran of what evidence was required to 
substantiate the claim as far as an initial disability rating 
and effective date.  The Board notes that the Veteran's claim 
was not readjudicated after the notice letter was sent to the 
Veteran and thus, the notice error remains.

However, since this decision affirms the RO's denials of 
service connection for PTSD, the Veteran is not prejudiced by 
the failure to provide him that further information.  That 
is, as the Board finds that service connection is not 
warranted for the claims for service connection at issue on 
this appeal, no ratings or effective dates will be assigned 
and any questions as to such assignments are rendered moot.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore, appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has received service treatment 
records and treatment records from Dr. P.S.  An appropriate 
VA examination was afforded the Veteran in February 2006.

In the Veteran's substantive appeal, dated December 2007, the 
Veteran contended that the examination afforded him in 
February 2006 was inadequate.  As discussed above, the 
opinion from the February 2006 examination is adequate and a 
remand for a VA examination is not warranted.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


